Las Vegas, NV March 24, 2011 West Coast Seminar Wellington Shields & Co. 2 forward-looking statement… During the course of this presentation, there will be forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” or “will.” The information in this presentation is based upon our current expectations as of the date hereof unless otherwise noted. Our actual future business and financial performance may differ materially and adversely from our expectations expressed in any forward-looking statements.We undertake no obligation to revise or publicly update our forward-looking statements or this presentation for any reason. Although our expectations and beliefs are based on reasonable assumptions, actual results may differ materially.The factors that may affect our results are listed in certain of our press releases and disclosed in the Company’s public filings with the SEC. 3 who we are… Above data as of 12/31/10 (1)Book capitalization calculated as total debt, excluding capital leases, plus shareholders’ equity. ¾665,000 customers »399,000 electric »266,000 natural gas ¾Approximately 123,000 square miles of service territory in Montana, South Dakota, and Nebraska »27,500 miles of electric T&D lines »9,200 miles of natural gas T&D pipelines »20 Bcf natural gas storage »8.4 Bcf natural gas proven reserves ¾Total owned generation »MT - 372 MW - regulated »SD - 312 MW - regulated ¾Total Assets: $3,038 MM ¾Total Capitalization: $1,889 MM(1) ¾Total Rate Base: $1,750 MM (est.) ¾Total Employees: 1,363 • Located in states with relatively stable economies with opportunity for system investment and grid expansion. • Footprint of service territory covers some of the best wind regimes in the United States •Unique opportunity to provide transmission services in to two different power markets (West and Midwest) 4 NorthWestern’s attributes… ¾Solid operations »Cost competitive »Above-average reliability »Award-winning customer service ¾Single A secured credit ratings with a strong balance sheet and liquidity »January 21, 2011 Moody’s upgraded secured and unsecured ratings to A2 and Baa1, respectively »April 15, 2010 Fitch upgraded secured and unsecured ratings to A- and BBB+ respectively ¾Positive earnings and ROE trend »Delivery services rate increase for Montana electric »Mill Creek Generation Station achieved commercial operation on January 1, 2011 ¾Strong cash flows »NOLs and repair tax deduction provide an effective tax shield likely beyond 2015 »89% pension funded status at end of 2010 ¾Competitive shareholder return with a dividend that has increased every year since ‘05 »Added to S&P 600 SmallCap Index on April 9, 2010 ¾Constructive regulatory environment ¾Forbes.com listed as one of “100 Most Trustworthy Companies” ¾Realistic investment opportunities strong credit ratings… 5 A security rating is not a recommendation to buy, sell or hold securities.Such rating may be subject to revision or withdrawal at any time by the credit rating agency and each rating should be evaluated independently of any other rating. 6 strong balance sheet and liquidity… ¾Total liquidity of approximately $165 million as of February 2011 ¾Total Debt / Total capitalization of 56.6%(1) ¾In past two years refinanced nearly all outstanding debt »In May 2010 we refinanced existing $225 million, 5.875% Senior Secured Notes due 2014 with 5.01% First Mortgage Bonds due 2025. »Reduced long term debt cost from 6.8% to 5.6% »Increased average debt maturity from 8.8 years to 11.5 years ¾No significant debt maturities until after 2015 (1)Total capitalization as of12/31/10 (2)Excludes outstanding 12/31/10 revolving credit facility balance of $153 million maturing in 2012. 7 strong cash flows… Earnings trend and NOLs provide strong cash flows to fund future investment. (1)Utility maintenance capex only, excludes investment growth projects. (2)2009 Cash Flow from Operations adjusted to add back pension funding in excess of expense and Ammondson settlement paid solid pension funding position… 8 Data source: SNL Financial As a result of significant contributions to our pension plan over the past several years and solid market returns in 2009 and 2010, we are better positioned than our peers at December 31, 2010. 9 and sustainable dividend… Goal for dividend payout ratio of 60% - 70%.
